Russell, Chief Justice,
dissenting. This case involves the construction of a will. For the present purpose, I may concede that the general rules of construction are as stated by the majority. I can not agree, however, that the language of the instant will is such as to bring it within the orbit of these principles. Under the facts appearing, it is my view that the will of John Martin, deceased, created an equitable life-estate in his daughter, Lula Martin. It is true that the will contains no express language to this effect; but in item 8 it is declared that if either of the two named daughters should die without issue the property devised to her shall be divided equally among the surviving children and the widow, if living; and should either of the daughters die leaving a child or children, then her share will “descend” to such child or children. Every will must be construed according to its own particular language, and the intention of the testator must be diligently sought for and followed, if consistent with law. Such intention must be gathered from the whole instrument, including the attendant circumstances of the testator and his family. Sumpter v. Carter, 115 Ga. 893 (42 S. E. 324, 60 L. R. A. 274). If item 7' were standing alone, it would devise an estate in fee simple; and courts will not by construction reduce an estate once absolutely *750devised in fee by limitations contained in subsequent parts of the will, unless the intention to so limit the devise is clearly and unmistakably manifest. Kimbrough v. Smith, 128 Ga. 690, 692 (58 S. E. 23); Smith v. Slade, 151 Ga. 176 (2) (106 S. E. 106). This is a well-settled rule of construction, and many other cases might be cited in which it has been followed. If item 8 of the will here involved had stopped with the statement that if either daughter should die without issue, her share of the estate should be divided equally between the surviving children and the widow, if living, Lula Martin would have taken either an estate in fee simple or a base fee, — which of the two it is not here material to consider. Compare Munford v. Peeples, 152 Ga. 31 (108 S. E. 454); Hill v. Terrell, 123 Ga. 49 (51 S. E. 81). But in view of the further proviso that if either daughter should die leaving a child or children, the share devised should descend or go to such child or children, there is to my mind no escape from the conclusion that neither daughter was intended to have more than a life-estate. The will provides for the two contingencies, the happening of any one of which would carry the property to other persons upon the death of such daughter, and leaves no condition upon which the property may vest in the daughter absolutely.
In reaching this conclusion I have necessarily considered, of course, the time of the death of such daughter as contemplated by item 8. Did the testator intend that the property devised to either of his daughters should go to other persons only in the event of the death of such daughter before the death of the testator himself or before-the division or time for the division, or did he intend such a consequence upon the death of such daughter al any lime ¶ Notwithstanding the many cases dealing with the question of death and survivorship under different testamentary provisions, a testator may determine this question for himself consistently with law; and where he has used language sufficiently plain for that purpose, his intention must be respected and given effect by the courts. I think it plain from the will here under consideration that the share of each daughter was intended to go to other persons as stated in item 8, upon the death of such daughter at any time. See, in this connection, Jones v. Crawley, 68 Ga. 175; Phinizy v. Wallace, 136 Ga. 520 (supra). In view of the language of the will, the present case differs on its facts from Wilcher v. Walker, *751144 Ga. 526 (supra), Moore v. Cook, 153 Ga. 840 (supra), Schoen v. Israel, 168 Ga. 779 (supra), and other cases relied on by counsel for the bank. The trial judge properly construed the will as creating only a life-estate in Miss Lula Martin. If this view could have been taken by the majority, several other questions would have been involved; but since under the ruling made such other questions do not require decision and have not been discussed in the decision as rendered, the writer himself will refrain from any expression upon them. It is enough to say that the will created an equitable life-estate in Miss Lula Martin, and that to this extent the judgment was right and should not be reversed.